Citation Nr: 1638064	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  12-19 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Entitlement to service connection for back disability, to include as secondary to the service-connected posttraumatic stress disorder (PTSD).  

2. Entitlement to a certificate of eligibility for financial assistance for the purchase of an automobile and adaptive equipment or for adaptive equipment only.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The Veteran served on active duty from October 1965 to September 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in January 2010 and April 2012 of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board notes that VA treatment records were received in September 2013 and the Veteran submitted private medical records in March 2014.  Although these records were received subsequent to the July 2012 Statement of the Case regarding the issue of financial assistance for the purchase of an automobile and adaptive equipment, or for adaptive equipment only, and a Supplemental Statement of the Case was not issued following receipt of these records, to the extent the records are pertinent to this issue, they are cumulative or duplicative of the other evidence in the file and a waiver of initial RO consideration is not needed.  See 38 C.F.R. 
§ 20.1304.  It is also noteworthy that the Statement of the Case regarding the issue of service connection for a back disability is dated in September 2013, which is prior to the Veteran's submission of the private medical records in March 2014.  A Supplemental Statement of the Case has not been issued on this matter, however as the Veteran perfected his appeal regarding his claim of service connection for a back disability after February 2, 2013, a waiver of initial Agency of Original Jurisdiction review is not required.  38 U.S.C.A. § 7105 (e) (West 2014); VA Fast Letter 14-02 (May 2, 2014). 


FINDINGS OF FACT

1. The Veteran's back disability is not etiologically related to his active service, or to a service-connected disability.

2. The Veteran's service-connected disabilities do not involve loss or permanent loss of use of one or both feet; loss or permanent loss of use of one or both hands; permanent impairment of vision of both eyes; severe burn injury; amyotrophic lateral sclerosis; or ankylosis of one or both knees or one or both hips.


CONCLUSIONS OF LAW

1. The criteria for service connection for back disability have not been met.  
38 U.S.C.A. § 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

2. The criteria for entitlement to a certificate of eligibility for an automobile and adaptive equipment or adaptive equipment only have not been met.  38 U.S.C.A. 
§§ 3901, 3902, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350, 3.808, 4.63 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

The duty to notify has been met.  See VCAA correspondence dated in December 2009 and February 2012.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

VA also has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims.  Service treatment records, post-service treatment records, identified and relevant private medical records to include a private opinion, records from the Social Security Administration, claims submissions, and lay statements have been associated with the record.  It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims folder, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal. 

The Veteran also was afforded a VA PTSD examination in February 2012.  The examiner considered the Veteran's contention that he has a spinal cord disability with complete paraplegia resulting from a fall in 1990 due to fatigue and insomnia associated with his service-connected PTSD.  The Veteran's representative contends that the February 2012 VA examiner did not adequately consider the lay evidence, alluded to other variables that could have caused the fall, provided a speculative opinion and no supporting rationale for the conclusion reached.  See VA Form I-646 dated in September 2013 and October 2013, and representative's brief dated in August 2016.  To the extent that the representative is arguing that the VA examiner did not address the credibility of the lay evidence, credibility is a factual determination to be made by the Board as it goes to the probative value of evidence once it has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board finds the February 2012 VA examination is not speculative but indeed thorough and adequate upon which to base a decision with regard to the Veteran's claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  The VA examiner clearly opined that the Veteran's service-connected PTSD did not cause him to fall in 1990 and injure his spine after she personally interviewed and examined the Veteran, considered the lay evidence including eliciting a history from the Veteran and provided an evaluation and opinion along with a supporting rationale based on her findings.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The U.S. Court of Appeals for Veterans Claims (Court) has held that a VA medical opinion regarding the aggravation facet of the secondary service connection claim is to be provided.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013) (holding that a VA examiner's opinion that the claimed disability was "related to" factors other than a veteran's service-connected disability was insufficient, as it did not clearly encompass a discussion of aggravation).  Although the February 2012 VA examiner did not address whether the service-connected PTSD aggravated the residuals of the spinal cord injury, El-Amin and the theory of secondary service connection based on aggravation are inapplicable as the Veteran incurred a back disability when he fell in 1990 and became a paraplegic, losing all sensory and motor functions in his lower extremities.  Further, the record also includes a March 2012 VA thoracolumbar spine examination, whereby the examiner after reviewing the claims folder and examining the Veteran rendered an opinion along with a supporting rationale as to whether PTSD caused or aggravated the Veteran's current back disability.  Although the March 2012 VA examiner did not specifically address the Veteran's contentions that the symptoms of fatigue and sleep impairment associated with PTSD caused him to fall in 1990, these contentions were considered by the February 2012 VA examiner, and the February 2012 and March 2012 VA examinations considered together are fully adequate to decide the Veteran's claim.  In any event, the concept of aggravation is simply not for application in this case, as it is undisputed that the back disability resulted from a fall.  The legal question at issue in this case is whether the service-connected PTSD caused an event, namely the fall.  The PTSD could not have aggravated an event, as opposed to a disability, and the Veteran does not allege that the PTSD has, since the fall, aggravated his back disorder.  

An opinion as to whether the back disability is directly related to service is unnecessary as neither the lay nor the medical evidence shows that the back disability may be directly related to service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

As for undergoing a VA examination in conjunction with the claim for financial assistance for the purchase of an automobile or other conveyance and adaptive equipment, or for adaptive equipment only, the above examinations address whether the Veteran has back disability with loss of use of feet that is secondary to a service-connected disability.  The Board concludes that no further assistance to the Veteran is required to comply with the duty to assist.

Analysis

Service Connection for Back Disability

The Veteran is seeking service connection for back disability.  In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Service connection may be granted for disability that is proximately due to or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310.  
Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury. 38 C.F.R. §  3.310(b).

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran.  The pertinent evidence is addressed in detail below.  

Service treatment records do not document treatment nor complaints of a back disability.  On the separation examination in August 1967 the Veteran's spine was evaluated as normal.  There is no evidence to suggest that the Veteran had a back disability during  active service.  Neither the Veteran nor his representative argue the contrary.  Service connection on a direct basis is thereby not warranted.  

Post-service medical records show that the Veteran owned an insulation company and on July 18, 1990 had a construction accident while he "was working on a building and accidentally fell two stories" sustaining a transection of his lower thoracic cord.  He was diagnosed as having a compression fracture and underwent spinal surgery.  Postoperatively, the Veteran had excellent motor and sensory functions in both upper extremities but absolutely no function in the lower extremities.  He incurred a loss of sensory and motor functions in both lower extremities.  The impression was paraplegia secondary to traumatic myelopathy.  Subsequent medical records show the Veteran had complete T10 paraplegia secondary to the fall in 1990 and was confined to a wheelchair.  See, e.g, VA treatment records dated in April 2004 and January 2005.  

The Veteran and his spouse are contending that his fall in 1990 was in part due to his lack of sleep associated with his service-connected PTSD.  See, e.g., statements from the Veteran and his spouse dated in September 2005, April 2008, January 2011, and January 2012.  With regard to the Veteran's contention that his back disability is secondary to his PTSD, the Veteran in a rating decision in January 2006 was granted service connection for PTSD effective October 26, 2005.  The Board will assume for the purpose of this decision that the Veteran's PTSD was present at the time of the back injury in 1990.  

As to the Veteran's account of the accident in 1990, the Board finds the record undermines his account, and that the account lacks credibility.  The Veteran contends that he was fatigued from impaired sleep the night before, a contention supported by his wife.  The Board finds it unlikely that the Veteran and his wife, some 15 years after the accident, remember the specifics of the Veteran's status on a non-descript evening.  Moreover, the Veteran's contemporaneous account of the accident, as contained in the July 1990 private hospital records, make no mention of fatigue, despite being questioned about his health by the providers.  Nor did he mention any fatigue or sleep problems when being evaluated for rehabilitation in 1990.  The Board additionally finds it probative that the Veteran, despite his self-report of sleep impairment symptoms which he first reported in proximity to filing for VA compensation, was able to work in construction for quite some time without any apparent impact.  The Board finds it highly unlikely that on that particular day, his PTSD had caused sleep impairment which caused fatigue that in turn caused him to not pay attention to the weak point in the roof he was on.  The Board finds his account, and that of his wife, as to the reason for falling through the roof to lack credibility.

The record contains medical opinions, one of which supports the claim, and others which are against the claim.  

As for the positive opinion, it was provided by a private doctor in July 2012.  The examiner Dr. S.L.S. noted that from 2005 to 2007 he treated the Veteran for major depression and PTSD.  He indicated that in 2005 the Veteran and his wife both described the Veteran's symptoms to include irritability, rage episodes, social withdrawal, flashbacks, hypervigilance, chronic sleep impairment, anxiety, and impaired cognition.  Dr. S.L.S. opined that it was more likely than not that the Veteran's chronic issues with sleep regulation, depression, and PTSD directly led to the episode on July 18,1990, when he fell and sustained a spinal cord injury.

As for the unfavorable opinion, the Veteran was afforded a VA PTSD examination in February 2012.  The examiner noted that the Veteran reported that while working in July 1990 at an insulation construction site "he had just stepped off some scaffolding and was 'taking a breath' and fell through a hole in the floor where the stairwell was to be installed."  The Veteran reported having a poor detailed recollection of the fall stating "I must have stepped backwards into the hole" and "the next thing I knew I was face down in the basement."  The examiner reported that the Veteran stated sustaining poor sleep the night before secondary to nightmares and being fatigued at the job site.  The Veteran reported experiencing similar problems with fatigue, which began when he first returned from Vietnam and experienced throughout his occupational career.

The February 2012 VA examiner opined that the Veteran's fall in 1990 and subsequent back injury in 1990 was less likely as not the result of his PTSD and depressive disorder.  The examiner found it significant that the Veteran's chronic problems with sleep and fatigue did not negatively impact his occupational career leading up to the accident in 1990 as he denied any prior problems with injury, mistakes or inattention that caused problems or concerns at other work sites.  The examiner found it highly probative that the Veteran was able to maintain steady employment and was able to manage the details of owning his own company and managing employees with good success despite his ongoing psychiatric symptoms.  The February 2012 VA examiner concluded that there is not enough evidence to suggest that fatigue resulting from PTSD on the day of the accident in July 1990 caused the accident given the likelihood that many other internal and environmental variables could have likely caused the fall.  The examiner acknowledged that concentration difficulties affected the Veteran later in his career, but they did not appear to cause distress at the time of the July 1990 accident.  The examiner concluded that the current severity of the Veteran's claimed back condition is likely solely due to the natural progression of the condition or other factors unrelated to PTSD and depression.  

With regard to the July 2012 private opinion and February 2012 VA opinion, the credibility and weight to be attached to a medical opinion are within the Board's province as finder of fact.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed on one opinion over another depending on factors such as reasoning employed and whether the examiner was informed of the relevant facts.  Nieves Rodriquez v. Peake, 22 Vet. App. 295 (2008).  Among the factors for assessing the probative value of a medical opinion are the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

Considering the relative merits of the analytical findings and the details of the opinions, the Board places more weight on the unfavorable February 2012 VA opinion.  The Board rejects the favorable July 2012 private medical opinion as it was based on the history reported to the examiner by the Veteran, a history which is not supported by the record.  The examiner acknowledged that he first treated the Veteran in 2005, which was approximately 15 years after the Veteran's back injury in 1990.  While the private examiner may be competent to offer medical opinions, the examiner is not omniscient, and clearly has no basis, outside of the Veteran's own self report, of the circumstances surrounding the fall.  Nor did the examiner otherwise elaborate on the Veteran's account, but instead simply accepted the Veteran's report that he was fatigued from not having slept well on account of PTSD.  The examiner is competent to opine, for example, that PTSD can result in sleep impairment, which in turn results in fatigue.  He is also competent as a medical professional to state that fatigue can lead to inattention, which can result in accidents.  In this case, however, the central issue is whether the accident was caused by fatigue, and the Board finds that as the physician was not a percipient witness, he is not competent to state that the Veteran was fatigued at the time, and that the fatigue caused the fall.  He is not opining as to a medical relationship between diseases, but rather to a factual relationship of a disease to an event.  His opinion is necessarily reliant completely on the credibility of the Veteran's account that fatigue was present and led to inattention.  The Board points out that the examiner did not even explain the basis for his belief that, if in fact the Veteran was fatigued, whether that fatigue was due to the PTSD.  

More importantly, however, the examiner was not present at the accident, and consequently could not possibly know why the Veteran fell, outside of the Veteran's own account.  Consequently, the opinion adds no value, medical or otherwise, to the Veteran's account.  A bare transcription of lay history, unenhanced by additional comment by the transcriber, is not competent medical evidence merely because the transcriber is a health care professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  As already noted, the Board finds the Veteran's account to lack credibility.  Furthermore the examiner's mere conclusion statement is insufficient to allow the Board to make an informed decision as to the weight to assign to the medical statement.  Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007).  For these reasons the July 2012 opinion is of no probative value, as no reasoning or rationale was provided for the conclusions reached.  

Conversely, the February 2012 VA opinion was based on medical principles and applied to the facts of the case.  Nieves Rodriquez v. Peake, 22 Vet. App. 295 (2008).  As discussed above, the VA examiner considered the nature of the Veteran's PTSD, history, and relevant longitudinal complaints in proffering the opinion.  She considered the lay statements of record, discussed with the Veteran his recollections of the back injury on July 18, 1990, and considered his psychiatric history in reaching the conclusion that his service-connected PTSD did not cause him to fall and injure his spine in July 1990.  

Although the February 2012 VA examiner did not specifically address whether the service-connected PTSD aggravated the residuals of the spinal cord injury, as discussed above the theory of aggravation on a secondary basis is inapplicable to the residuals of the spinal cord injury as the Veteran incurred his back disability when he fell in 1990 and became a complete paraplegic.  Furthermore, on the VA thoracolumbar examination in March 2012, the examiner provided a diagnosis of a complete spinal cord T10 injury and found that the Veteran is a paraplegic confined to wheel chair, without motor and sensory function in his lower limbs.  The examination report also shows that there is x-ray evidence of arthritis in the back.  The March 2012 VA examiner opined that the Veteran's back pain is the direct result of his spinal cord injury (SCI) and since the SCI is not a service-connected disability the Veteran's back disability is less likely as not related to service or a service-connected disability.  The March 2012 VA examiner, a staff physician specializing in spinal cord injuries, further concluded that it is less likely as not that PTSD caused or aggravated the back pain as the Veteran's current back condition is the direct result of the SCI injury that has "nothing to do with PTSD."  

In sum the March 2012 VA examiner related the Veteran's current back disability, to include the spinal cord T10 complete injury and arthritis, to his SCI in 1990, which the examiner determined was not caused nor aggravated by the service-connected PTSD based on his expertise as a spinal cord specialist.  The Board finds this opinion to be significantly probative as the examiner carefully reviewed the Veteran's longitudinal medical history and examined the Veteran prior to rendering the opinion.  

The Board has considered lay statements from the Veteran and his spouse and acknowledges that as lay people they are competent to give evidence about what they have experienced or observed.  Layno v. Brown, 6 Vet. App. 465 (1994).  While they may believe that the Veteran's back injury resulting from his fall in 1990 was in part due to his lack of sleep associated with his service-connected PTSD, the credibility of their statements is outweighed by the contemporaneous medical records dated in July 1990.  These records describe the Veteran's accident and lack any documentation or reference to fatigue, sleep impairment, or other symptoms associated with PTSD.  The Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment. Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); see also Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (the Board may consider a lack of notation of a medical condition or symptoms where such notation would normally be expected).  The Board sympathizes with the Veteran's situation and notes that his spouse in January 2012 stated that the Veteran on the night of July 17, 1990 had trouble sleeping due to nightmares and the next day went to work tired and the fatigue caused him to fall two stories and become paralyzed.  As discussed above, the Veteran also reported this account to the February 2012 VA examiner.  However, their statements are based on their nondescript recollection of an event that occurred over 20 years earlier, which as explained above is outweighed by the records at the time of the accident.  It is compelling that at the time of the July 1990 accident there is no lay nor medical evidence associating symptoms of PTSD with the Veteran's fall and back injury.  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim of service connection for a back disability, to include as secondary to the service-connected PTSD, that doctrine is not applicable.  38 U.S.C.A. 
§ 5107(b); 3.102. 

Eligibility for Financial Assistance for the Purchase of an Automobile and Adaptive Equipment or for Adaptive Equipment Only

A certification of eligibility for financial assistance may be provided to an "eligible person" in acquiring an automobile or other conveyance and adaptive equipment, or adaptive equipment only.  38 U.S.C.A. §§ 3901, 3902(a),(b).  Eligibility for financial assistance to purchase one automobile or other conveyance and necessary adaptive equipment is warranted where one of the following exists as the result of injury or disease incurred or aggravated during active service:  (1) loss or permanent loss of use of one or both feet; (2) loss or permanent loss of use of one or both hands; (3) permanent impairment of vision of both eyes, meaning central visual acuity of 20/200 or less in the better eye, with corrective glasses, or central visual acuity of more than 20/200 if there is a field defect in which the peripheral field has contracted to such an extent that the widest diameter of visual field subtends an angular distance no greater than 20 degrees in the better eye; (4) severe burn injury precluding effective operation of an automobile; (5) amyotrophic lateral sclerosis; or (6) for adaptive equipment only, ankylosis of one or both knees or one or both hips.  38 C.F.R. § 3.808.  

During the pendency of this appeal, 38 C.F.R. § 3.808 has been revised on two occasions.  In September 2013, VA amended 38 C.F.R. § 3.808 by adding a severe burn injury to the list of eligible disabilities.  Effective February 25, 2015, VA amended 38 C.F.R. § 3.808 again to add amyotrophic lateral sclerosis (ALS) as a qualifying disability to the list of eligible disabilities.  

The term "loss of use" of a hand or foot is defined at 38 C.F.R. § 3.350(a)(2) as that condition where "no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc., in the case of the hand, or of balance, propulsion, etc., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis."  See also 38 C.F.R. § 4.63.  

Examples under 38 C.F.R. § 3.350(a)(2), which constitute loss of use of a foot, include extremely unfavorable complete ankylosis of the knee, complete ankylosis of two major joints of an extremity, shortening of the lower extremity of 3 1/2 inches or more, and complete paralysis of the external popliteal (common peroneal) nerve and consequent footdrop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of that nerve.  See also 38 C.F.R. § 4.63.   These examples provided in the regulations are not an exhaustive list of manifestations of loss of use of a foot or hand. 

The Board finds that the Veteran's claim of entitlement to a certificate of eligibility for an automobile and adaptive equipment or adaptive equipment only must be denied as a matter of law.  The Veteran is service connected for PTSD, bilateral hearing loss, and tinnitus.  While the evidence shows that the Veteran is a paraplegic without motor and sensory functions in his lower limbs, his paralysis is due to his spinal cord injury in 1990 that is not a service-connected disability.  
See, e.g., March 2012 thoracolumbar VA examination.  Service connection is not in effect for any disability which results in loss or loss of use of the feet or hands, vision impairment, severe burn injury, ALS, or ankylosis of one or both knees or one or both hips.  Thus, because the threshold legal criteria are not met, the Veteran's claim of entitlement to a certificate of eligibility for an automobile and adaptive equipment or adaptive equipment only is denied based on the lack of legal merit.  38 U.S.C.A. §§ 3901, 3902; 38 C.F.R. §3.808; see Sabonis v. Brown, 6 Vet. App. 426 (1994) (finding that where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law).  

The Board is grateful to the Veteran for his honorable service and regrets that a more favorable outcome could not be reached with respect to the claims denied in this appeal.


ORDER

Service connection for back disability, to include as secondary to the service-connected PTSD is denied.  

Entitlement to a certificate of eligibility for financial assistance for the purchase of an automobile and adaptive equipment or for adaptive equipment only is denied.  




____________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


